Tort claims. — Plaintiff, an inmate of McNeil Island Penitentiary, Pierce County, State of Washington, sues to recover $3,200.00 which he claims was taken from him and wrongfully confiscated by an agent of the Federal Bureau of Investigation following his arrest on October 25, 1962, in Pasadena, California, under a warrant charging him with bank robbery. Defendant in 1965 moved to dismiss the petition on the ground that the claim, if any, sounded in tort and was thus without the jurisdiction of the Court of Claims. On June 26,1967, the plaintiff filed a motion asking the court to enter an order dismissing his case. On July 3, 1967, the court ordered that plaintiff’s motion be granted and the petition was dismissed.